—Judgment, Supreme Court, Bronx County (Laura Safer Espinoza, J., at plea; Ruth Levine Sussman, J., at sentence), rendered May 24, 1999, convicting defendant of attempted robbery in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
We perceive no basis for reduction of sentence. Based on the record properly before us, we conclude that the sentencing court correctly fixed the expiration date of the final order of protection at three years from the maximum expiration date of defendant’s prison sentence (see, CPL 530.13 [4]). Concur— Sullivan, P. J., Rosenberger, Tom, Wallach and Rubin, JJ.